DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 05/04/2021.  Claims 29, 31, 32, 35, 37, 39, 40, 45, 47, and 48 have been amended. Claims 29-48 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/11/2021 has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,304,091 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,304,091 recite the entirety of limitations of claims 29-48 of the instant application but additionally claim that “determining, based on the consumer activity data and for each consumer entity of the plurality of consumer entities, a consumer interest prediction with respect to the transactional incentive campaign”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 31, 38, 39, 46, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241,__ (Fed. Cir. 1992). In the present application, claims 30, 31, 38, 39, 46, and 47 are directed towards “determining a consumer interest prediction” and “determining a first predicted customer behavior and a second predicted customer behavior.” Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. The Federal Circuit in (In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, 1245-46 (Fed. Cir. 1992)) stressed that the written description requirement was satisfied because the particular steps, i.e., algorithm, necessary to perform the claimed function were "described in the specification." Idat 1534, 25 USPQ2d at 1246 (emphasis in original). See MPEP § 2106.01(I). Further, "When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter." Id. Nowhere in the specification is there any disclosure of how the determination of a customer/consumer predicted interest or behavior is done. Applicant’s specification does not have any disclosure nor provides the algorithm that performs the claimed “determining a consumer interest prediction” and “determining a first predicted customer behavior and a second predicted customer behavior” function in sufficient detail such that one of .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29-48 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0213644 to Phene in view of US Publication 2011/0112892 to Tarantino and in further view of US Publication 2013/0085804 to Leff.

Claims 29-36, 37-44, and 45-48 are method, apparatus, and computer program product, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 29:
Phene teaches:
A computer-implemented method for generating a transactional incentive campaign, the computer-implemented method comprising: obtaining transactional data from a plurality of merchant devices, wherein each of the plurality of merchant devices associated with a respective merchant entity of a plurality of merchant entities (i.e. receiving information such as pricing and revenue from a variety and;
generating, based on the transactional data, one or more cross-entity transactional correlations, wherein each cross-entity transactional correlation of the one or more cross-entity transactional correlation indicates that a first transactional pattern associated with one or more first merchant entities of the plurality of merchant entities is temporally correlated with a second transactional pattern associated with one or more second merchant entities of the plurality of merchant entities (Examiner notes that “transactional correlations” can be interpreted as any pattern associated with transactions, under BRI) (i.e. generating analysis of relationships between the merchant and competitor’s pricing with respect to the geographical region) (Phene: ¶¶ [0039] [0040] “In other aspects, the invention includes an automated process to analyze relationships between retailer's revenues, sales volume, store traffic and profit margins; retailer's prices, product assortment, advertisement and in-store merchandising/causal factors in retailer's own stores in relation to competitors' prices, product assortments, advertisement and in-store merchandising/causal factors and calculating demand elasticity for retailer's offerings using a statistical multifactor regression analysis technique 128 (Presto Demand Elasticity Calculation Process and System)…In yet another aspect, the invention includes an automated ;
generating the transactional incentive campaign based on the one or more cross-entity transactional correlations and the […] activity time prediction (i.e. generating price recommendations based on transactional relationships and time frame in order to increase revenue) (Phene: ¶ [0043] “The present process determines the relative weight of each of the influence factors using statistical multiple regression analysis to arrive at an index number that represents the Store Choice or market share% of the retailer and each of the competitors. Thereafter, the process aggregates the Store Choice Index for a given set of Consumer Segments and/or a given set of stores and uses the cost and time frame required to improve each of the influence factors for the retailer. According to the process, a user enters one or more financial goals of the target retailer (such as increasing revenues or increasing market share) and the time frame in which the one or more goals are expected to be achieved. The system then creates recommendations for the most cost effective course of action to achieve the one or more financial goals by identifying the influence factors which need to be changed, the degree to which they need to be changed and the cost and time frame necessary to change them. In certain embodiments, the system also provides the recommendations to another computer system, such as a price recommendation system, an assortment recommendation system, a marketing system or an in-store merchandising programs recommendation system.”),
wherein generating the transactional incentive campaign comprises generating one or more deal offers on behalf of the one or more second merchant entities (i.e. generating sales price recommendations based on competitive pricing, wherein a sales price reduction reads on deal offer) .
Phene does not explicitly disclose determining, based on the transactional data, a low activity time prediction for the one or more second merchant entities; wherein generating the transactional incentive campaign comprises generating one or more deal offers on behalf of the one or more second merchant entities, and wherein each of the one or more deal offers is redeemable during low activity time prediction.
However, Tarantino further discloses: 
determining, based on the transactional data, a low activity time prediction for the one or more second merchant entities (i.e. determining periods of time when sales are slow) (Tarantino: ¶ [0202] “For example, in a period of slow sales, the establishment may create and distribute a promotion to increase visits or purchases during this time. To illustrate, the establishment may distribute a promotion for a period of time in the afternoon (or other time) ; and
wherein each of the one or more deal offers is redeemable during low activity time prediction (i.e. promotions are distributed in the afternoons when sales are slow) (Tarantino: ¶ [0202] “For example, in a period of slow sales, the establishment may create and distribute a promotion to increase visits or purchases during this time. To illustrate, the establishment may distribute a promotion for a period of time in the afternoon (or other time) where sales are typically slow. The promotion may be configured to expire after a limited time such as after one or more hours or smaller periods of time.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tarantino’s determining, based on the transactional data, a low activity time prediction for the one or more second merchant entities to Phene’s method for generating a transactional incentive campaign.  One of ordinary skill in the art would have been motivated to do so in order “to further entice users to visit and make purchases.” (Tarantino: ¶ [0203]).
Phene and Tarantino do not explicitly disclose obtaining transactional data from plurality of merchant devices is based on an authorization by each merchant entity of the plurality of merchant entities.
However, Leff further discloses obtaining transactional data from plurality of merchant devices is based on an authorization by each merchant entity of the plurality of merchant entities (i.e. merchants authorize access to monitor activity of listings) (Leff: ¶ [0093] “Where the claiming process is not integrated, the system provides instructions for the merchant to claim the listing at the website and return and enter the credentials back into the system, thereby authorizing access for that listing from the system to enable automated monitoring, content .
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Leff’s obtaining transactional data from plurality of merchant devices is based on an authorization by each merchant entity of the plurality of merchant entities to Phene’s method for generating a transactional incentive campaign.  One of ordinary skill in the art would have been motivated to do so in order “to enable automated monitoring, content updates and activity reporting.” (Leff: ¶ [0093]).
With respect to Claims 37 and 45:
All limitations as recited have been analyzed and rejected to claim 29. Claim 37 recites “An apparatus comprising at least one processor and at least one non-transitory memory comprising program code, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to:” (Phene: ¶ [0104]) perform the steps outlined in method claim 29. Claim 45 recites “A computer program product comprising a non-transitory computer readable storage medium and computer program instructions stored therein, the computer program instructions comprising program instructions configured to:” (Phene: ¶ [0106]) perform the steps outlined in method claim 29. Claims 37 and 45 do not teach or define any new limitations beyond claim 29. Therefore they are rejected under the same rationale.

With respect to Claim 30:
Phene teaches:
The computer-implemented method of claim 29, wherein generating the transactional incentive campaign comprises: obtaining consumer activity data associated with a plurality of consumer entities (i.e. consumer information such as demographic information or drive times) (Phene: ¶ [0033] “In various ;
determining, based on the consumer activity data and for each consumer entity of the plurality of consumer entities, a consumer interest prediction with respect to the transactional incentive campaign (i.e. determining a prediction of a consumer interest with respect to promotional pricing) (Phene: ¶ [0078] “A method related to the analysis 700 would, in certain embodiments, include the steps of assisting the supplier and/or retailer in identifying the consumer segments that are more amenable to shifting from their stores or channels to their competitors or from their competitors to them. This evaluation would proceed by reviewing visit and purchase behavior history of the consumers or consumer segments; performing comparative market after pricing; evaluating price elasticity; evaluating competitors past and predicted prices and assortments; and taking offensive or defensive action to secure market share.”);
determining, based on each consumer interest prediction for a consumer entity of the plurality of consumer entities, a target segment of the plurality of consumer entities (i.e. identify consumer segments for special offers) (Phene: ¶ [0077] “FIG. 7 shows a further aspect of the invention including a consumer segmentation analysis 700. The analysis 700 proceeds by receiving target store data 702 and competitive store data 704, loading a price prediction and promotional model 706 as well as a consumer behavior model 708, and evaluating the input data 702, 704 under the models 706, 708 to identify 710 consumer segments that may shift from target stores or channels to competitors. In addition, according to certain embodiments, a system according to the invention produces a consumer segmentation store preference report 712 identifying possible special offers for presentation 714 to the target stores consumer segment.”); and
generating the transactional incentive campaign based on the target segment (i.e. special offers are for target consumer segment) (Phene: ¶ [0077] “FIG. 7 shows a further aspect of the invention including a consumer segmentation analysis 700. The analysis 700 proceeds by receiving target store data 702 and competitive store data 704, loading a price prediction and promotional model 706 as well as a consumer behavior model 708, and evaluating the input data 702, 704 under the models 706, 708 to identify 710 consumer segments that may shift from target stores or channels to competitors. In addition, according to certain embodiments, a system according to the invention produces a consumer segmentation store preference report 712 identifying possible special offers for presentation 714 to the target stores consumer segment.”).
With respect to Claims 38 and 46:
All limitations as recited have been analyzed and rejected to claim 30. Claims 38 and 46 do not teach or define any new limitations beyond claim 30. Therefore they are rejected under the same rationale.

With respect to Claim 31:
Phene does not explicitly disclose the computer-implemented method of claim 30, wherein determining the consumer interest prediction for a particular consumer entity comprises: determining a first predicted customer behavior and a second predicted customer behavior for the particular consumer entity, wherein the first predicted customer behavior describes one or more first expected customer purchasing behavior attributes for the particular consumer entity with respect to the plurality of merchant entities during the low activity time prediction and the second predicted customer behavior describes one or more second expected customer purchasing behavior attributes for the particular consumer entity with respect to the plurality of merchant entities outside the low activity time prediction; and determining the consumer activity prediction by comparing the first predicted customer behavior and the second predicted customer behavior.
However, Tarantino further discloses: 
determining a first predicted customer behavior and a second predicted customer behavior for the particular consumer entity, wherein the first predicted customer behavior describes one or more first expected customer purchasing behavior attributes for the particular consumer entity with respect to the plurality of merchant entities during the low activity time prediction and the second predicted customer behavior describes one or more second expected customer purchasing behavior attributes for the particular consumer entity with respect to the plurality of merchant entities outside the low activity time prediction (i.e. tracking consumer behavior during times when the consumer’s activity is above a threshold and when the consumer is not involved in a promotional activity such as wagering game) (Tarantino: ¶¶ [0090] [0091] “For example, the promotion server 212 may track a user's accumulated player points or wagering activity. Once the points or wagers reach a particular threshold, the promotion server 212 may be configured to automatically distribute one or more promotions to the user as specified by the gaming establishment 112…In one embodiment, promotions may be triggered or generated based upon certain player tracking criteria or information. For example, a promotion may be created where players qualify if they have not engaged in game play for a certain period of time. The promotion server 212 may communicate with the player tracking system 208 to verify such eligibility. For example, the promotion server 212 may communicate with the player tracking system 208 to determine the last time the user played a wagering game. It is noted that either or both the player tracking system 208 or the promotion system 208 may check the player tracking information for one or more triggers that would cause a promotion to be generated and/or sent to one or more users.”); and 
determining the consumer activity prediction by comparing the first predicted customer behavior and the second predicted customer behavior (i.e. promotions are sent to consumer based on player tracking criteria) (Tarantino: ¶¶ [0090] [0091] “For example, the promotion server 212 may track a user's accumulated player points or wagering activity. Once the points or wagers reach a particular threshold, the promotion server 212 may be configured to automatically distribute one or more promotions to the user as specified by the gaming establishment 112…In one embodiment, promotions may be triggered or generated based upon certain player tracking criteria or information. For example, a promotion may be created where players qualify if they have not engaged in game play for a certain period of time. The promotion server 212 may communicate with the player tracking system 208 to verify such eligibility. For example, the promotion server 212 may communicate with the player tracking system 208 to determine the last time the user played a wagering game. It is noted that either or both the player tracking system 208 or the promotion system 208 may check the player tracking information for one or more triggers that would cause a promotion to be generated and/or sent to one or more users.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tarantino’s determining a first predicted customer behavior during the low activity time period and a second predicted customer behavior outside the low activity time period and determining the consumer activity prediction by comparing the first predicted customer behavior and the second predicted customer behavior to Phene’s method for generating a transactional incentive campaign.  One of ordinary skill in the art would have been motivated to do so in order “to further entice users to visit and make purchases.” (Tarantino: ¶ [0203]).
With respect to Claims 39 and 47:
All limitations as recited have been analyzed and rejected to claim 31. Claims 39 and 47 do not teach or define any new limitations beyond claim 30. Therefore they are rejected under the same rationale.

With respect to Claim 32:
Phene does not explicitly disclose the computer-implemented method of claim 29, wherein determining the low activity time prediction comprises: determining, based on the transactional data and for each second merchant entity of the one or more second merchant entities, a first time of day during which the respective second merchant entity has in the past been associated with fewer transactions; and determining the low activity time prediction based on each first time of day for a second merchant entity of the one or more second merchant entities.
However, Tarantino further discloses:
determining, based on the transactional data and for each second merchant entity of the one or more second merchant entities, a first time of day during which the respective second merchant entity has in the past been associated with fewer transactions (Examiner notes this process is performed for a variety of merchants and competitors which reads on second merchant entity) (i.e. determining that the afternoon has low sales activity) (Tarantino: ¶ [0202] “In addition, the multi-location promotion system allows establishments to target users in particular zone( s) for limited-time or impulse promotions. This may be accomplished by including an expiration time for the promotion. For example, in a period of slow sales, the establishment may create and distribute a promotion to increase visits or purchases during this time. To illustrate, the establishment may distribute a promotion for a period of time in the afternoon (or other time) where sales are typically slow. The promotion may be configured to expire after a limited time such as after one or more hours or smaller periods of time.”); and 
determining the low activity time prediction based on each first time of day for a second merchant entity of the one or more second merchant entities (Examiner notes this process is performed for a variety of merchants and competitors which reads on second merchant entity) (i.e. determining that the afternoon has low sales activity) (Tarantino: ¶ [0202] “In addition, the multi-location promotion system allows establishments to target users in particular zone( s) for limited-time or impulse promotions. This may be accomplished by including an expiration time for the promotion. For example, in a period of slow sales, the establishment may create and distribute a promotion to increase visits or purchases during this time. To illustrate, the establishment may distribute a promotion for a period of time in the afternoon (or other time) where sales are typically slow. The promotion may be configured to expire after a limited time such as after one or more hours or smaller periods of time.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tarantino’s determining a first time of day associated with fewer transactions and determining the low activity time period based on each first time of day to Phene’s method for generating a transactional incentive campaign.  One of ordinary skill in the art would have been motivated to do so in order “to further entice users to visit and make purchases.” (Tarantino: ¶ [0203]).
With respect to Claims 40 and 48:
All limitations as recited have been analyzed and rejected to claim 31. Claims 39 and 47 do not teach or define any new limitations beyond claim 30. Therefore they are rejected under the same rationale.

With respect to Claim 33:
Phene and Tarantino do not explicitly disclose the computer-implemented method of claim 29, wherein generating the transactional incentive campaign is performed further based on an authorization by each first merchant entity of the one or more first merchant entities (i.e. after merchant receives recommendations for pricing, the merchant establishes the attractive pricing that was recommended) (Phene: ¶ [0101] “Thereafter, the retailer can identify what goods the more productive customers tend to purchase and establish what it will cost to buy the same things at the next nearest competitor. On this basis, the retailer can establish attractive pricing and, in some instances, target advertising so as to increase purchases by the desired customer. In certain instances, specific offers can be targeted to the desired customer.”).
However, Leff further discloses wherein generating the transactional incentive campaign is performed further based on an authorization by each first merchant entity of the one or more first merchant entities (i.e. merchants authorize access to allow automatic content updates to listings) (Leff: ¶ [0093] “Where the claiming process is not integrated, the system provides instructions for the merchant to claim the listing at the website and return and enter the credentials back into the system, thereby authorizing access for that listing from the system to enable automated monitoring, content updates and activity reporting. All listings identified by the system are monitored and compared for accuracy against the master record or profile for the merchant by the system.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Leff’s obtaining transactional data from plurality of merchant devices is based on an authorization by each merchant entity of the plurality of merchant entities to Phene’s method for generating a transactional incentive campaign.  One of ordinary skill in the art would have been motivated to do so in order “to enable automated monitoring, content updates and activity reporting.” (Leff: ¶ [0093]).
With respect to Claim 41:
All limitations as recited have been analyzed and rejected to claim 33. Claim 41 does not teach or define any new limitations beyond claim 33. Therefore it is rejected under the same rationale.

With respect to Claim 34:
Phene teaches the computer-implemented method of claim 29, wherein the plurality of merchant entities are associated with a first merchant location (i.e. retailers and competitors are associated with geographical area) (Phene: ¶ [0093] “Still another aspect of the invention includes providing automated process for intelligent aggregation of product and category hierarchy, geographical hierarchy and analyzing the same using statistical techniques. In addition, in various embodiments, the invention includes finding a number of prices prevalent for an item in a geographical market across retailers, finding a number of prices prevalent for an item in a geographical market across different stores of a single retailer or manufacturer, and finding an average market price for an item or product family by leveraging market share information.”).
With respect to Claim 42:
All limitations as recited have been analyzed and rejected to claim 34. Claim 42 does not teach or define any new limitations beyond claim 34. Therefore it is rejected under the same rationale.

With respect to Claim 35:
Phene teaches the computer-implemented method of claim 29, wherein the plurality of merchant entities comprises at least a first merchant entity group associated with a first merchant location and a second merchant entity group associated with a second merchant location (i.e. competitive grouping is based on geographical region) (Phene: ¶ [0088] “FIG. 13 shows an exemplary user interface layout and various aspects of a competitive impact analysis 1300. FIG. 14 shows a user .
With respect to Claim 43:
All limitations as recited have been analyzed and rejected to claim 35. Claim 43 does not teach or define any new limitations beyond claim 35. Therefore it is rejected under the same rationale.

With respect to Claim 36:
Phene does not explicitly disclose the computer-implemented method of claim 29, wherein generating the transactional incentive campaign based on the one or more cross-entity transactional correlations and the low activity time prediction comprises generating one or more deal offers for each of the one or more first merchant entities and during the low activity time prediction.
However, Tarantino further discloses generating one or more deal offers for each of the one or more first merchant entities and during the low activity time prediction (i.e. promotions are distributed in the afternoons when sales are slow) (Tarantino: ¶ [0202] “For example, in a period of slow sales, the establishment may create and distribute a promotion to increase visits or purchases during this time. To illustrate, the establishment may distribute a promotion for a period of time in the afternoon (or other time) where sales are typically slow. The promotion may be configured to expire after a limited time such as after one or more hours or smaller periods of time.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tarantino’s generating deal offers during the low activity time prediction to Phene’s method for generating a transactional incentive campaign.  One of ordinary skill in the art would have been motivated to do so in order “to further entice users to visit and make purchases.” (Tarantino: ¶ [0203]).
With respect to Claim 44:
All limitations as recited have been analyzed and rejected to claim 36. Claim 44 does not teach or define any new limitations beyond claim 36. Therefore it is rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 10-12 of the Remarks disclosed, filed on 05/04/2021, with respect to the 35 U.S.C. § 112(a) rejection(s) of claim(s) 30, 31, 38, 39, 46, and 47 have been considered but are not persuasive. The Applicant asserts “Applicant submits that the claimed limitations relating to “determining a consumer interest prediction” and “determining a first predicted customer behavior and determining a consumer interest prediction” as recited by claims 30, 38, and 46 and the claimed feature “determining a first predicted customer behavior and a second predicted customer behavior” as recited by claims 31, 39, and 47. At most, the disclosure provided above discloses determining a positive return on investment (i.e. revenue) from a deal offer which is not synonymous or consistent with “consumer interest prediction” or a first or second “predicted customer behavior.” A positive return on investment from a deal is a merchant-centric metric and a “consumer interest prediction” or a first or second “predicted customer behavior” is a consumer-centric metric.  Therefore, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention and the rejection(s) of claim(s) 30, 31, 38, 39, 46, and 47 under 35 U.S.C. § 112(a) is maintained above.
Applicant’s arguments see pages 13-21 of the Remarks disclosed, filed on 05/04/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 29-48 have been considered and are persuasive:
The Applicant asserts “Particularly, the claims here are directed to a specific improvement in the way the computer operates. The independent claims, as amended, improve 
The Examiner would further like to note that the independent claims, according to amendments filed on 05/04/2021, recite “obtaining transactional data from a plurality of merchant devices, wherein each of the plurality of merchant devices associated with a respective merchant entity of a plurality of merchant entities and obtaining transactional data from plurality of merchant devices is based on an authorization by each merchant entity of the plurality of merchant entities. The claims recite limitations that are indicative of integration into a practical application. This limitation is indicative of integration into a practical application because it provides an improvement to the functioning of a computer or a to any other technology or technical field (see MPEP 2106.05(a). The claims satisfy the Prong 2 consideration because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. merchant authorizing devices to allow access to private transactional data) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” - see MPEP 2106.05(e) and Vanda Memo. Therefore, the rejection(s) of claim(s) 29-48 under 35 U.S.C. § 101 has been withdrawn.
Applicant’s arguments see pages 21-25 of the Remarks disclosed, filed on 05/04/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 29-48 over Phene in view of Tarantino have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of US Publication 2013/0085804 to Leff.

Conclusion
The following references are cited to further show the state of the art with respect to promoting environmentally responsible activities.
U.S. Publication 201110040609 to Hawkins for disclosing a computer-based consumer/retailer/merchandizing system includes a consumer/purchasing module wherein all data relating to purchases made by at least one consumer of goods and services is stored in real-time irrespective as to whether purchases are made by way of brick and mortar stores or on-line purchases of goods and services. The purchase data is collected at the point of sale and 
U.S. Publication 2009/0024450 to Chen for disclosing methods, systems, and apparatus, including computer program products, for detecting and estimating lost sales. A demand distribution for a product provided by a retail presence is determined. A probability of a lost sales occurrence is evaluated, including determining a predetermined time period and a probability of no sales over the predetermined time period. A determination of whether no sales have occurred over a time period corresponding in length to the predetermined time period is made. If the probability of no sales is below a threshold, an estimate of lost sales is determined.
U.S. Patent 8,103,519 to Kramer for disclosing product vendors are provided with a system for performing a marketing campaign to mobile communication device users, providing offers as instruments, such as digital coupons, to a selected group of users of the mobile communication devices and validating the integrity of the instruments. The invention has two phases: the selection of the components of the instrument from a menu provided by a social networking organization; and validating the instrument upon redemption from the product vendor. In the first phase, the product vendor selects elements from the menu relevant to the campaign, such as timing, nature of the offer, targeting of the recipients, etc. In the second phase, the instrument is encoded as to the marketing campaign and an arbitrary designation 
U.S. Publication 2015/0278864 to McDevitt for disclosing systems and methods are provided for increasing sales profits by dynamically determining a promotion associated with a coupon. The promotion may be determined and delivered to a mobile device once the mobile device is in a geographic location associated with the coupon. By allowing advertisers to change or decide promotions in real-time, demand may be smoothed and profits may be maximized. When the mobile device is in the location associated with the coupons, advertisers can use a variety of factors including location, time of day, current sales or redemption data, or information known about the mobile device to set or adjust an ideal promotion for the current situation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
June 16, 2021